UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07866 Templeton Emerging Markets Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: _ 03/31/17_ Item 1. Schedule of Investments. TEMPLETON EMERGING MARKETS INCOME FUND Statement of Investments, March 31, 2017 (unaudited) Shares/ Warrants Value Common Stocks and Other Equity Interests 0.1% Mexico 0.0%  a Corporacion GEO SAB de CV, B $ a,b Corporacion GEO SAB de CV, wts., 12/30/27.  South Africa 0.1% a,c Edcon Holdings Ltd., F wts., 2/20/49  a,c Edcon Holdings Ltd., F1 wts., 2/20/49  a,c Edcon Holdings Ltd., F2 wts., 2/20/49  a,c Holdco 2, A a,c Holdco 2, B Total Common Stocks and Other Equity Interests (Cost $9,975,256) Principal Amount* Foreign Government and Agency Securities 68.0% Argentina 7.1% Argentine Bonos del Tesoro, 18.20%, 10/03/21 ARS 16.00%, 10/17/23 ARS senior note, 15.50%, 10/17/26 ARS Brazil 8.5% Nota Do Tesouro Nacional, 10.00%, 1/01/21 d BRL 10.00%, 1/01/23 d BRL 10.00%, 1/01/25 d BRL 10.00%, 1/01/27 d BRL e Index Linked, 6.00%, 5/15/19 d BRL e Index Linked, 6.00%, 8/15/22 d BRL e Index Linked, 6.00%, 5/15/23 d BRL e Index Linked, 6.00%, 8/15/24 d BRL e Index Linked, 6.00%, 8/15/50 d BRL Colombia 3.3% Government of Colombia, senior bond, 7.75%, 4/14/21 COP senior bond, 4.375%, 3/21/23 COP senior bond, 9.85%, 6/28/27 COP Titulos de Tesoreria, B, 5.00%, 11/21/18 COP B, 7.75%, 9/18/30 COP senior bond, B, 11.25%, 10/24/18 COP senior bond, B, 11.00%, 7/24/20 COP senior bond, B, 7.00%, 5/04/22 COP senior bond, B, 10.00%, 7/24/24 COP senior bond, B, 7.50%, 8/26/26 COP senior bond, B, 6.00%, 4/28/28 COP senior note, B, 7.00%, 9/11/19 COP Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON EMERGING MARKETS INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Croatia 1.4% f Government of Croatia, 144A, 6.75%, 11/05/19 $ Dominican Republic 2.3% g Government of the Dominican Republic, senior bond, Reg S, 6.85%, 1/27/45 El Salvador 0.4% f Government of El Salvador, 144A, 7.65%, 6/15/35 Ethiopia 1.6% f Government of Ethiopia International Bond, 144A, 6.625%, 12/11/24 Ghana 3.4% Ghana Treasury Note, 24.25%, 10/09/17 GHS 23.95%, 11/06/17 GHS 23.30%, 12/11/17 GHS 24.25%, 6/11/18 GHS 22.50%, 12/10/18 GHS Government of Ghana, 25.48%, 4/24/17 GHS 24.44%, 5/29/17 GHS 26.00%, 6/05/17 GHS 25.40%, 7/31/17 GHS 23.00%, 8/21/17 GHS 23.23%, 2/19/18 GHS 22.49%, 4/23/18 GHS 23.47%, 5/21/18 GHS 19.04%, 9/24/18 GHS 24.50%, 10/22/18 GHS 24.50%, 4/22/19 GHS 24.50%, 5/27/19 GHS 21.00%, 3/23/20 GHS 24.50%, 6/21/21 GHS 24.75%, 7/19/21 GHS India 1.1% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.80%, 4/11/21 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 7.0% Government of Indonesia, FR36, 11.50%, 9/15/19 IDR FR48, 9.00%, 9/15/18 IDR senior bond, FR31, 11.00%, 11/15/20 IDR senior bond, FR39, 11.75%, 8/15/23 IDR senior bond, FR40, 11.00%, 9/15/25 IDR senior bond, FR42, 10.25%, 7/15/27 IDR senior bond, FR44, 10.00%, 9/15/24 IDR senior bond, FR46, 9.50%, 7/15/23 IDR |2 TEMPLETON EMERGING MARKETS INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Indonesia (continued) Government of Indonesia, (continued) senior bond, FR53, 8.25%, 7/15/21 6,465,000,000 IDR $ 510,146 senior bond, FR56, 8.375%, 9/15/26 70,379,000,000 IDR 5,756,869 senior bond, FR61, 7.00%, 5/15/22 1,720,000,000 IDR 130,173 senior bond, FR63, 5.625%, 5/15/23 3,071,000,000 IDR 215,480 senior bond, FR70, 8.375%, 3/15/24 85,338,000,000 IDR 6,884,421 senior note, FR66, 5.25%, 5/15/18 3,553,000,000 IDR 264,032 senior note, FR69, 7.875%, 4/15/19. 21,627,000,000 IDR 1,664,771 42,997,477 Iraq 3.9% f Government of Iraq, 144A, 5.80%, 1/15/28 27,190,000 24,024,676 Kenya 7.4% Government of Kenya, f senior note, 144A, 6.875%, 6/24/24 30,813,000 30,697,451 g senior note, Reg S, 5.875%, 6/24/19 7,200,000 7,467,012 g senior note, Reg S, 6.875%, 6/24/24 7,700,000 7,671,125 45,835,588 Mexico 0.4% Government of Mexico, senior note, 8.50%, 12/13/18 257,100 h MXN 1,412,733 senior note, M, 5.00%, 12/11/19 263,200 h MXN 1,344,656 2,757,389 Senegal 4.6% f Government of Senegal, 144A, 6.25%, 7/30/24 28,080,000 28,361,221 Serbia 1.9% f Government of Serbia, senior note, 144A, 7.25%, 9/28/21. 10,250,000 11,701,605 South Africa 1.4% Government of South Africa, 8.00%, 1/31/30 2,690,000 ZAR 181,681 8.875%, 2/28/35 8,080,000 ZAR 564,986 9.00%, 1/31/40 6,730,000 ZAR 468,733 8.75%, 1/31/44 11,850,000 ZAR 799,879 8.75%, 2/28/48 6,530,000 ZAR 440,316 R186, 10.50%, 12/21/26. 76,150,000 ZAR 6,263,304 8,718,899 Ukraine 6.1% f Government of Ukraine, 144A, 7.75%, 9/01/19 5,855,000 5,968,587 144A, 7.75%, 9/01/20 8,667,000 8,650,966 144A, 7.75%, 9/01/21 3,506,000 3,453,410 144A, 7.75%, 9/01/22 3,406,000 3,276,232 144A, 7.75%, 9/01/23 2,416,000 2,284,690 144A, 7.75%, 9/01/24 1,396,000 1,308,876 144A, 7.75%, 9/01/25 3,176,000 2,935,767 144A, 7.75%, 9/01/26 3,406,000 3,133,520 144A, 7.75%, 9/01/27 3,406,000 3,125,005 a,i 144A, VRI, GDP Linked Security, 5/31/40 10,087,000 3,777,582 37,914,635 |3 TEMPLETON EMERGING MARKETS INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Zambia 6.2% f Government of Zambia, senior bond, 144A, 8.97%, 7/30/27 11,460,000 $ 11,928,141 f Government of Zambia International Bond, 144A, 5.375%, 9/20/22 26,070,000 23,820,289 144A, 8.50%, 4/14/24 2,470,000 2,539,086 38,287,516 Total Foreign Government and Agency Securities (Cost $417,295,497) . 420,303,252 Quasi-Sovereign and Corporate Bonds 12.4% Bermuda 0.4% f Digicel Group Ltd., senior note, 144A, 7.125%, 4/01/22 3,300,000 2,575,386 Canada 1.7% f First Quantum Minerals Ltd., senior note, 144A, 7.25%, 5/15/22. 10,000,000 10,337,500 Chile 2.0% f VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 12,000,000 12,510,000 Costa Rica 2.5% c Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 14,400,000 15,242,818 Democratic Republic of the Congo 1.6% f HTA Group Ltd., senior note, 144A, 9.125%, 3/08/22 10,000,000 9,950,000 Peru 0.1% f Peru Enhanced Pass-Through Finance Ltd., senior secured bond, A-1, 144A, zero cpn., 5/31/18 768,800 753,547 South Africa 4.1% f,j K2016470219 South Africa Ltd., senior secured note, 144A, PIK, 3.00%, 12/31/22 6,915,393 726,116 senior secured note, 144A, PIK, 8.00%, 12/31/22 1,887,256 EUR 754,926 f,j K2016740260 South Africa Ltd., senior secured note, 144A, PIK, 25.00%, 12/31/22 17,237,912 23,702,129 25,183,171 Total Quasi-Sovereign and Corporate Bonds (Cost $81,471,335) 76,552,422 Total Investments before Short Term Investments (Cost $508,742,088) . 497,070,612 Short Term Investments 17.3% Foreign Government and Agency Securities 0.1% Colombia 0.0% † Colombian Tes Corto Plazo, Strip, 6/13/17 - 9/12/17 1,207,000,000 COP 410,828 Egypt 0.1% k,l Egypt Treasury Bill, 10/03/17 - 4/03/18 12,000,000 EGP 583,173 Total Foreign Government and Agency Securities (Cost $970,738) 994,001 Total Investments before Money Market Funds (Cost $509,712,826) 498,064,613 |4 TEMPLETON EMERGING MARKETS INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares Value Money Market Funds (Cost $106,116,999) 17.2% United States 17.2% m,n Institutional Fiduciary Trust Money Market Portfolio, 0.32% $ Total Investments (Cost $615,829,825) 97.8% Other Assets, less Liabilities 2.2% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 6 regarding restricted securities. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At March 31, 2017, the aggregate value of these securities was $253,046,862, representing 41.0% of net assets. g Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At March 31, 2017, the aggregate value of these securities was $29,679,797, representing 4.7% of net assets. h Principal amount is stated in 100 Mexican Peso Units. i The principal represents the notional amount. See Note 3 regarding value recovery instruments. j Income may be received in additional securities and/or cash. k The security was issued on a discount basis with no stated coupon rate. l Security purchased on a when-issued basis. m See Note 7 regarding investments in affiliated management investment companies. n The rate shown is the annualized seven-day yield at period end. At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts South African Rand HSBK Buy $ 4/03/17 $  $ ) South African Rand HSBK Sell 4/03/17  Euro SCNY Sell 4/12/17  ) Japanese Yen SCNY Sell 4/12/17  ) Ghanaian Cedi BZWS Buy 4/13/17  Euro GSCO Sell 4/18/17  ) Euro UBSW Sell 4/18/17  ) Euro DBAB Sell 4/24/17  Euro BZWS Sell 4/27/17  Euro DBAB Sell 4/28/17  Euro CITI Sell 5/08/17  Euro DBAB Sell 5/15/17  ) Euro HSBK Sell 5/15/17  Euro SCNY Sell 5/15/17  ) Euro DBAB Sell 5/16/17  ) Euro BOFA Sell 5/17/17  ) |5 TEMPLETON EMERGING MARKETS INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) ContractSettlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro GSCO Sell 2,753,000 $ 2,914,629 5/17/17 — $ (28,426 ) Euro DBAB Sell 1,347,000 1,437,720 5/22/17 — (2,627 ) Euro JPHQ Sell 2,260,000 2,416,788 5/22/17 168 — Euro BOFA Sell 1,604,997 1,704,138 5/30/17 — (12,768 ) Euro SCNY Sell 362,390 385,089 5/30/17 — (2,569 ) Australian Dollar CITI Sell 9,805,000 7,436,113 6/13/17 — (46,697 ) Australian Dollar JPHQ Sell 14,701,000 11,093,397 6/13/17 — (125,857 ) Euro MSCO Sell 907,070 969,676 6/14/17 — (1,409 ) Euro UBSW Sell 907,070 968,002 6/19/17 — (3,340 ) Australian Dollar BOFA Sell 1,753,000 1,334,647 6/29/17 — (2,822 ) Japanese Yen JPHQ Sell 2,334,700,000 21,047,555 7/03/17 — (8,853 ) Japanese Yen CITI Sell 624,500,000 5,421,148 7/13/17 — (213,855 ) Japanese Yen HSBK Sell 1,620,890,000 14,077,069 7/13/17 — (548,583 ) Japanese Yen SCNY Sell 1,770,880,000 15,739,756 7/20/17 — (244,661 ) Malaysian Ringgit DBAB Buy 2,499,000 626,190 7/20/17 — (66,642 ) Malaysian Ringgit DBAB Sell 2,499,000 596,990 7/20/17 37,441 — Japanese Yen DBAB Sell 626,420,000 5,482,840 7/24/17 — (172,474 ) Mexican Peso GSCO Buy 567,741,660 27,140,000 8/14/17 2,558,581 — Mexican Peso HSBK Buy 600,000,000 26,614,620 1/29/18 4,008,082 — Mexican Peso DBAB Buy 366,946,257 17,679,897 2/27/18 968,845 — Mexican Peso JPHQ Buy 105,732,972 5,148,915 3/09/18 216,744 — Total Forward Exchange Contracts 7,987,296 $ (2,155,381 ) Net unrealized appreciation (depreciation) 5,831,915 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At March 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 17,160,000 10/17/17 $ — $ (4,924 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 75,850,000 7/29/25 — (173,783 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.432% LCH 18,500,000 3/03/27 — (84,076 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.568% CME 8,500,000 3/13/27 — (139,101 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.383% LCH 8,400,000 4/03/27 10,251 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 39,530,000 7/29/45 — (894,378 ) Total Interest Rate Swap Contracts $ 10,251 $ (1,296,262 ) Net unrealized appreciation (depreciation) $ (1,286,011 ) See Abbreviations on page 13. |6 TEMPLETON EMERGING MARKETS INCOME FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Emerging Markets Income Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. |7 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business |8 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) day or within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At March 31, 2017, the Fund received $2,388,273 in United Kingdom Treasury Bonds and Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The Fund invests in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. 4. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ 628,757,563 Unrealized appreciation $ 36,988,188 Unrealized depreciation (61,564,139 ) Net unrealized appreciation (depreciation) $ (24,575,951 ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At March 31, 2017, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Acquisition Warrants Issuer Date Cost Value 4,375 Edcon Holdings Ltd., F wts., 2/20/49 11/27/15 $ 46 $ — 78,291,411 Edcon Holdings Ltd., F1 wts., 2/20/49. 11/27/15 829,537 — 6,340,039 Edcon Holdings Ltd., F2 wts., 2/20/49. 11/27/15 67,176 — 93,760,463 Holdco 2, A 5/10/11 - 2/01/17 538,947 69,878 |9 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. RESTRICTED SECURITIES (continued) Principal Amount/ Acquisition Warrants Issuer Date Cost Value 161,018,520 Holdco 2, B 5/10/11 - 2/01/17 $ 119,550 $ 120,004 14,400,000 Reventazon Finance Trust, secured bond, first lien, 144A, 8.0%, 11/15/33 12/18/13 14,400,000 15,242,818 Total Restricted Securities (Value is 2.5% of Net Assets) $ 15,955,256 $ 15,432,700 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% 55,377,072 109,426,964 (56,687,037 ) 106,116,999 $ 106,116,999 $ 36,324 $- 0.5 % 8. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |10 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) A summary of inputs used as of March 31, 2017, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a South Africa $ — $ — $ 189,882 b $ 189,882 All Other Equity Investments c 25,056 — — b 25,056 Foreign Government and Agency Securities c — 420,303,252 — 420,303,252 Quasi-Sovereign and Corporate Bonds c — 61,309,604 15,242,818 76,552,422 Short Term Investments 106,116,999 994,001 — 107,111,000 Total Investments in Securities $ 106,142,055 $ 482,606,857 $ 15,432,700 $ 604,181,612 Other Financial Instruments: Forward Exchange Contracts $ — $ 7,987,296 $ — $ 7,987,296 Swap Contracts. — 10,251 — 10,251 Total Other Financial Instruments $ — $ 7,997,547 $ — $ 7,997,547 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 2,155,381 $ — $ 2,155,381 Swap Contracts. — 1,296,262 — 1,296,262 Total Other Financial Instruments $ — $ 3,451,643 $ — $ 3,451,643 a Includes common stocks and other equity investments. b Includes securities determined to have no value at March 31, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. At March 31, 2017, the reconciliation of assets is as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Realized Unrealized Balance on Assets Beginning of Purchases Transfer Into Transfer Out of Cost Basis Gain Appreciation at End Held at Period (Sales) Level 3 a Level 3 Adjustments (Loss) (Depreciation) of Period Period End Assets: Investments in Securities: South Africa $ – $– $ 189,497 $– $– $– $ 385 $ 189,882 $ 385 Quasi-Sovereign and Corporate Bonds 14,472,994 – 769,824 15,242,818 769,824 Total Investments in Securities. $ 14,472,994 $– $ 189,497 $– $– $– $ 770,209 $ 15,432,700 $ 770,209 a The investments were transferred into Level 3 as a result of the unavailability of a quoted market price in an active market for identical securities and other significant observable valuation inputs. May include amounts related to a corporate action. Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of March 31, 2017, are as follows: |11 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Input Amount Increases a Assets: Investments in Securities: Discounted cash flow Quasi-Sovereign and Corporate Bonds. 15,242,818 model Discount rate b 7.2 % Decrease c All other investments d 189,882 Total 15,432,700 a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated b The discount rate is comprised of the risk-free rate, the 10-year Costa Rican CDS curve, and an incremental credit spread that combines with the first two components to arrive at an 8% yield on issue date for an 8% coupon bond issued at par. c Represents a significant impact to fair value and net assets. d Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. 9. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 10. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 11. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |12 TEMPLETON EMERGING MARKETS INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Abbreviations Counterparty/Exchange Currency Selected Portfolio BOFA Bank of America Corp. ARS Argentine Peso BBA British Bankers Association BZWS Barclays Bank PLC BRL Brazilian Real GDP Gross Domestic Product CITI Citigroup, Inc. COP Colombian Peso LIBOR London InterBank Offered Rate DBAB Deutsche Bank AG EGP Egyptian Pound PIK Payment-In-Kind GSCO The Goldman Sachs Group, Inc. EUR Euro VRI Value Recovery Instruments HSBK HSBC Bank USA, N.A. GHS Ghanaian Cedi JPHQ JPMorgan Chase & Co. IDR Indonesian Rupiah LCH LCH Clearnet LLC INR Indian Rupee CME Chicago Mercantile Exchange MXN Mexican Peso MSCO Morgan Stanley USD United States Dollar SCNY Standard Chartered Bank ZAR South African Rand UBSW UBS AG For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |13 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Emerging Markets Income Fund By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By /s/ Mark H. Otani Mark H. Otani Chief Financial Officer and Chief
